Dear Mayor Fontenot:
In response to your inquiry of recent date, note that R.S. 40:2402
defines "peace officer" as "any full-time employee of the state, a municipality, a sheriff, or other public agency whose permanent duties actually include the making of arrests, the performing of searches and seizures, or the execution of criminal warrants and is responsible for the prevention or detection of crime or for the enforcement of the penal, traffic, or highway laws of this state, but not including any elected or appointed head of a law enforcement department."
The statute specifically does not include an elected chief of police as a "peace officer" for purposes of obtaining P.O.S.T.1 certification under R.S. 40:2401, et seq.  Thus, an elected chief of police is not required by law to hold P.O.S.T. certification to carry a firearm, nor is he required to meet the physical fitness standards imposed by a police training academy in order to patrol and carry a weapon.
We would suggest concerns regarding the public's safety are at issue with respect to all those law enforcement individuals who patrol and carry firearms. It is incumbent upon the chief himself to become proficient in the use of firearms.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released:  February 5, 2001
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
1 The term P.O.S.T. is the acronym for peace officer standards and training.